Citation Nr: 0910224	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
Department of Veterans Affairs Dependency and Indemnity 
Compensation (DIC) benefits. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1953 to 
September 1956, and from July 1957 to December 1957.  The 
Veteran died in March 2005, and the appellant contends that 
she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which declined to recognize the 
appellant as the surviving spouse for DIC purposes.  

Of note, in a July 2005 rating decision, service connection 
for the cause of the Veteran's death was granted.  At the 
time of his death, the Veteran had a 100 percent rating for 
his service-connected asbestosis with COPD, and COPD was the 
noted cause of his death on the death certificate.  As such, 
the question before the Board is whether the appellant is 
legally entitled to DIC benefits.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran and the appellant were continuously married 
from June 1975 until the Veteran's death in March 2005.  





CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran for purposes of VA death 
benefits have been met.  38 U.S.C.A. § 101(3), (14) (West 
2002); 38 C.F.R. §§ 3.1(j), 3.5 (a)(1), 3.50, 3.53, 3.54 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this appeal 
given the favorable nature of the Board's decision.  Any 
error in the failure to provide notice involving the 
downstream elements is harmless at this time, and can be 
corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2005, the appellant filed a claim for entitlement to 
Dependency and Indemnity Compensation as the Veteran's 
surviving spouse. 

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to a veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the veteran at the time of the veteran's death; and (1) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  See 38 C.F.R. § 3.50(b).  

Dependency and Indemnity Compensation payable under 38 
U.S.C.A. § 1310(a) may only be paid to a surviving spouse of 
a veteran who died on or after January 1, 1957, who was 
married to the veteran: (1) Before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated; or (2) For one year or more; or (3) 
For any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. § 
1304 (West 2002); 38 C.F.R. § 3.54(c) (2008).

For periods commencing on or after January 1, 1958, where a 
surviving spouse has been legally married to a veteran more 
than once, the date of the original marriage will be used in 
determining whether the statutory requirement as to date of 
marriage has been met.  See 38 U.S.C.A. § 103(b) (West 2002); 
38 C.F.R. § 3.54(e) (2008).

The record reflects that the Veteran and the appellant were 
married from June 1975 to December 2003, at which time they 
divorced.  The decree of dissolution of marriage was signed 
by the appellant in November 2003, and the divorce was 
finalized the following month.  A Record of Marriage 
associated with the claims file reflects that the parties 
were remarried in October 2004.  In a June 2006 court order, 
from the court which issued the December 2003 divorce decree, 
the December 2003 divorce decree was vacated.  This decree 
was vacated because the appellant was adjudged to be 
persistently and acutely disabled from October 2003 through 
November 2003.  The appellant signed the decree consenting to 
divorce during her period of adjudged incapacity.  
Ultimately, the court found that the appellant was incapable 
of entering into a contract and sign a consent decree, and 
the December 2003 consent divorce decree is void.  As such, 
the court vacated the December 2003 consent decree and issued 
an order indicating that the Veteran and the appellant were 
continuously married until the death of the Veteran.  

In the decision underlying the present appeal, the RO denied 
the claim finding that the parties' first marriage did not 
qualify the appellant for eligibility for VA benefits because 
it ended in divorce.  The RO further concluded that the 
second marriage also did not qualify her for eligibility for 
VA benefits because it did not endure one year or more prior 
to the Veteran's death.  VA laws and regulations, however, 
only require that the Veteran and the appellant to have been 
married one year or more and do not require that the entire 
one year period be a time period prior to the Veteran's 
death.  Indeed, in a case such as this, where the parties 
have married more than once, the date of the original 
marriage will be used in determining whether the statutory 
requirements as to the date of marriage have been met.  See 
38 U.S.C.A. § 103(b); 38 C.F.R. § 3.54(e)  

In this case, the Veteran and the appellant's original 
marriage from June 1975 to the attempted divorce in December 
2003, and subsequent remarriage in October 2004, clearly meet 
the statutory and regulatory requirements outlined above.  
They were married for well over one year in duration prior to 
the Veteran's death.  Moreover, the court order vacating the 
December 2003 divorce decree due to the appellant's 
incapacity to consent further reflects that the marriage 
requirements for entitlement to DIC benefits were met.  
Accordingly, the appellant is recognized as the surviving 
spouse for purposes of establishing eligibility for VA DIC 
benefits. 


ORDER

Recognition of the appellant as the surviving spouse of the 
Veteran for purposes of establishing eligibility for DIC 
benefits is granted. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


